
	
		I
		111th CONGRESS
		2d Session
		H. R. 4580
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2010
			Mr. Markey of
			 Massachusetts (for himself, Mr. Moran of
			 Virginia, and Ms. Loretta Sanchez of
			 California) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to authorize
		  the Metropolitan Medical Response System Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Metropolitan Medical Response System
			 Act of 2010.
		2.FindingsCongress finds the following:
			(1)In its January 2010 report card, the
			 Commission on the Prevention of Weapons of Mass Destruction Proliferation and
			 Terrorism stated that the Federal Government must “become a stronger advocate
			 for citizen, community, state, and regional preparedness to effectively
			 respond” to both natural disasters and man-made events.
			(2)The Metropolitan Medical Response System
			 (MMRS) is the only program at the Federal level that supports the integration
			 of local emergency management, law enforcement, and health and medical systems
			 into a coordinated response to a mass casualty event caused by a weapon of mass
			 destruction, an incident involving hazardous materials, an epidemic disease
			 outbreak, or a natural disaster.
			(3)The MMRS program
			 was established in the wake of the 1995 deadly release of sarin nerve gas in a
			 Tokyo subway, and the 1995 bombing of the Alfred P. Murrah building in Oklahoma
			 City.
			(4)The MMRS program
			 aims to improve medical response systems, by enhancing the existing local
			 response systems and capabilities of a community before an incident
			 occurs.
			(5)The MMRS program
			 provides tangible benefits in the form of increased operational capacity and
			 communication, improved personnel training, stockpiled pharmaceuticals, and
			 adequate supplies of personal protective equipment and other specialized
			 response equipment.
			(6)The MMRS program
			 supports a number of other existing Federal programs, such as the Hospital
			 Preparedness Program, the Cities Readiness Initiative, the State Homeland
			 Security Program, and Urban Area Security Initiative.
			(7)The MMRS program provides funding to 124
			 local jurisdictions in 43 States, covering approximately 70 percent of the
			 United States population.
			(8)The MMRS program
			 has become an increasingly vital part of our homeland security infrastructure
			 in the wake of recent influenza outbreaks, renewed terrorists threats, and
			 severe weather emergencies.
			3.Metropolitan
			 Medical Response System Program
			(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.) is amended by adding at the end the following new section:
				
					525.Metropolitan
				Medical Response System Program
						(a)In
				generalThere is in the
				Department a Metropolitan Medical Response System Program (in this section
				referred to as the Program).
						(b)PurposeThe purpose of the Program shall be to
				support State and local jurisdictions in preparing for and maintaining
				all-hazards response capabilities to manage public health and mass casualty
				incidents resulting from natural and man-made disasters, acts of terrorism, and
				epidemic disease outbreaks, by systematically enhancing and integrating first
				responders, public health personnel, emergency management personnel, and other
				participants in mass casualty management.
						(c)Program
				administrationThe Assistant
				Secretary, Office of Health Affairs shall develop programmatic and policy
				guidance for the Program in coordination with the Administrator of the Federal
				Emergency Management Agency.
						(d)Personnel
				costsThe Program shall not
				be subject to an administrative cap on the hiring of personnel to conduct
				Program activities.
						(e)Financial
				assistance
							(1)Authorization of
				contracts
								(A)In
				generalThe Secretary, through the Administrator of the Federal
				Emergency Management Agency and subject to the availability of appropriations,
				may enter into contracts under this section with local jurisdictions to assist
				in preparing for and responding to mass casualty incidents.
								(B)ConsultationIn
				developing guidance for contracts authorized under this subsection, the
				Administrator shall consult with the Assistant Secretary, Office of Health
				Affairs.
								(2)Use of
				fundsA contract entered into under this subsection may be used
				to support the integration of emergency management, health, and medical systems
				into a coordinated response to mass casualty incidents caused by any hazard,
				including—
								(A)to strengthen
				medical surge capacity;
								(B)to strengthen mass
				prophylaxis capabilities including development and maintenance of an initial
				pharmaceutical stockpile sufficient to protect first responders, their
				families, and immediate victims from a chemical or biological event;
								(C)to strengthen
				chemical, biological, radiological, nuclear, and explosive detection, response,
				and decontamination capabilities;
								(D)to develop and
				maintain mass triage and pre-hospital treatment plans and capabilities;
								(E)for
				planning;
								(F)to support efforts
				to strengthen information sharing and collaboration capabilities of regional,
				State, and urban areas in support of public health and medical
				preparedness;
								(G)for medical
				supplies management and distribution;
								(H)for training and
				exercises;
								(I)for integration
				and coordination of the activities and capabilities of public health personnel
				and medical care providers with those of other emergency response providers as
				well as other Federal agencies, the private sector, and nonprofit
				organizations, for the forward movement of patients; and
								(J)for activities
				aimed at increasing the awareness of the Program to Federal, State and local
				governments for purposes of further integrating the Program into existing
				capabilities.
								(3)Eligibility
								(A)In
				generalExcept as provided in subparagraph (C), any jurisdiction
				that received funds through the Program for fiscal year 2009 shall be eligible
				for a contract under this subsection.
								(B)Additional
				jurisdictions
									(i)Unrepresented
				States
										(I)In
				generalExcept as provided in subparagraph (C), for any State in
				which no jurisdiction received funds through the Program for fiscal year 2009,
				or in which funding was received only through another State, the metropolitan
				statistical area in such State with the largest population of all such areas in
				such State shall be eligible for a contract under this subsection.
										(II)LimitationFor
				each of fiscal years 2010 through 2014, no jurisdiction that would otherwise be
				eligible to receive a contract under subclause (I) shall be eligible for a
				contract under this subsection if it would result in any jurisdiction under
				subparagraph (A) receiving less funding than such jurisdiction received for
				fiscal year 2004.
										(ii)Other
				jurisdictions
										(I)In
				generalSubject to subparagraph (C), the Administrator may
				determine that additional jurisdictions are eligible for contracts under this
				subsection.
										(II)LimitationFor
				each of fiscal years 2010 through 2014, the eligibility of any additional
				jurisdiction for contracts under this subsection is subject to the availability
				of appropriations beyond that necessary to—
											(aa)ensure that each
				jurisdiction eligible for a contract under subparagraph (A) does not receive
				less funding than such jurisdiction received for fiscal year 2009; and
											(bb)provide contracts
				to jurisdictions eligible under clause (i).
											(C)Performance
				requirement after fiscal year 2010A jurisdiction shall not be
				eligible for a contract under this subsection to be funded with amounts
				available after fiscal year 2010 unless the Secretary determines that the
				jurisdiction has met the performance measures issued under subsection
				(f).
								(4)Distribution of
				funds
								(A)In
				generalThe Administrator
				shall include in each contract under this subsection with a local jurisdiction
				a defined list of performance objectives for which funds will be distributed to
				the jurisdiction.
								(B)PaymentsFunds
				shall be distributed by the Administrator under each contract under this
				subsection directly to the local jurisdiction that entered into the
				contract.
								(5)Mutual
				aid
								(A)AgreementsLocal
				jurisdictions receiving assistance under the Program are encouraged to develop
				and maintain memoranda of understanding and agreement with neighboring
				jurisdictions to support a system of mutual aid among the jurisdictions.
								(B)ContentsA
				memorandum referred to in subparagraph (A) shall include, at a minimum,
				policies and procedures to—
									(i)enable the timely
				deployment of Program personnel and equipment across jurisdictions and, if
				relevant, across State boundaries;
									(ii)share information
				in a consistent and timely manner; and
									(iii)notify State
				authorities of the deployment of Program resources in a manner that ensures
				coordination with State agencies without impeding the ability of Program
				personnel and equipment to respond rapidly to emergencies in other
				jurisdictions.
									(f)Performance
				measuresThe Administrator,
				in coordination with the Assistant Secretary, Office of Health Affairs and the
				National Metropolitan Medical Response System Working Group and within one year
				after the date of enactment of this section, shall issue performance measures
				for each local jurisdiction that enters a contract under this section to allow
				objective evaluation of the performance and effective use of funds provided
				under the contract.
						(g)Authorization of
				AppropriationsThere is
				authorized to be appropriated to carry out the Program $75,000,000 for each of
				the fiscal years 2010 through
				2014.
						.
			(b)Program
			 review
				(1)In
			 generalThe Administrator of the Federal Emergency Management
			 Agency, the Assistant Secretary, Office of Health Affairs, and the National
			 Metropolitan Medical Response System Working Group shall jointly conduct a
			 review of the Metropolitan Medical Response System Program, including an
			 examination of—
					(A)the goals and
			 objectives of the Program;
					(B)the extent to
			 which the goals and objectives are being met;
					(C)the performance
			 metrics that can best help assess whether the Program is succeeding;
					(D)how the Program
			 can be improved;
					(E)how the Program
			 complements and enhances other preparedness programs supported by the
			 Department of Homeland Security and the Department of Health and Human
			 Services;
					(F)the degree to
			 which the strategic goals, objectives, and capabilities of the Program are
			 incorporated in State and local homeland security plans;
					(G)how eligibility
			 for financial assistance, and the allocation of financial assistance, under the
			 Program should be determined, including how allocation of assistance could be
			 based on risk; and
					(H)the resource
			 requirements of the Program.
					(2)ReportNot later than 1 year after the date of
			 enactment of this Act, the Administrator and the Assistant Secretary shall
			 submit to the Committees on Homeland Security and Energy and Commerce of the
			 House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report on the results of the review under
			 this subsection.
				(3)ConsultationThe
			 Administrator of the Federal Emergency Management Agency shall consult with the
			 Secretary of Health and Human Services in the implementation of paragraph
			 (1)(E).
				(4)DefinitionIn this subsection the term National
			 Metropolitan Medical Response System Working Group means a group of 10
			 local government agency managers of contracts awarded under the Program,
			 that—
					(A)represents a
			 population-based cross section of jurisdictions that are receiving contract
			 funds under the Program; and
					(B)includes one local
			 government agency contract manager from each of the 10 regions of the Federal
			 Emergency Management Agency, of whom—
						(i)5
			 shall be appointed by the Administrator of the Federal Emergency Management
			 Agency; and
						(ii)5 shall be appointed by the Assistant
			 Secretary, Office of Health Affairs.
						(c)Conforming
			 amendments
				(1)RepealSection
			 635 of the Post-Katrina Management Reform Act of 2006 (6 U.S.C. 723) is
			 repealed.
				(2)Table of
			 contentsThe table of
			 contents contained in section 1(b) of the Homeland Security Act of 2002 is
			 amended by adding at the end of the items relating to title V the following new
			 item:
					
						
							Sec. 525. Metropolitan Medical Response
				System
				Program.
						
						.
				
